Opinion by
Mr. Justice Arnold,
We are bound by the verdict of the jury which sustains the following facts:
On a clear, dry day in November the plaintiff was operating a Plymouth sedan in a westerly direction on Bausman Street toward Saw Mill Bun Boulevard, in the city of Pittsburgh. Bausman Street dead-ends on Saw Mill Run Boulevard and is a two lane, 20 foot roadway running east and west, which fans out into an intersection 153 feet wide, thereby permitting traffic to exit from the boulevard into Bausman Street. It also permits entry upon the northbound lane of Saw Mill Bun Boulevard without using the lanes actually intersecting with that boulevard. The boulevard in question is a four lane, two way street, 56 feet wide, running north and south, with a concrete divider. Directional lights control the left turn from Bausman Street into the southbound traffic on Saw Mill Bun Boulevard, and also controls the left turn from the *20boulevard into tbe eastbound traffic on Bausman Street. Likewise the traffic light controls the north and southbound traffic on the boulevard.
At approximately 4:30 P.M. the plaintiff was driving west on Bausman Street. At a distance of 400 feet from the intersection he saw that the directional light was red and reduced his speed so that he could stop “on a dime”. Until 25 or 39 feet from the intersection he proceeded at approximately 8 to 10 miles per hour, when he noticed defendant’s bus to his left, travelling northerly towards the intersection. Plaintiff continued at this low rate of speed; saw that the light changed to green; and when approximately 10 to 15 feet from Saw Mill Run Boulevard again looked to his left and saw the bus approaching at a distance of “possibly 100 feet”. He then looked to his right and determined that the southbound traffic on Saw Mill Run Boulevard had been halted by the traffic light. He did not look again but stated that he “thought everything was under control”. He crossed the two northbound lanes and began making a turn to the left to go south on the boulevard when he “saw or imagined a bus”.
As a result of his injuries the plaintiff had no further recollection. The defendant’s bus struck the plaintiff’s automobile while the bus was on the wrong side of the road.
Accepting these facts, as we must, it is clear that the plaintiff cannot be convicted of contributory negligence as a matter of law, but that this question was for the jury: Connelly v. Smith, 384 Pa. 205, 120 A. 2d 165.
Passing on the alleged trial errors, we have examined the charge of the court, which was not impervious to complaint but which was actually more favorable to the defendant than to the plaintiff. The court *21adequately charged the jury on the question of negligence and contributory negligence. The appellant-defendant took a general exception and submitted points for charge which were disposed of by the court below, concerning which action the defendant makes no complaint.
The verdict for the plaintiff was $25,000. It is claimed that this is excessive. The plaintiff’s out-of-pocket loss was $8,168.00. He was 42 years of age and had an industrial expectancy of at least 20 years. He suffered a ruptured diaphragm permitting his intestinal contents to go into his left chest; fractures of 4 ribs; lesion to the brain affecting his entire left side, with damage to the corticospinal tract and hemiparesis; and memory impairment. He underwent an emergency operation on the diaphragm, which necessitated a tracheotomy with the insertion of a tube. He was in the hospital for 68 days. His weight dropped from a normal 175 pounds to 128 pounds. At the time of the trial his weight was only 145 pounds.
A second operation on the plaintiff’s leg was required to remove a calcified hematoma in the knee area, resulting in an additional hospital stay of two weeks duration in July of 1954. Doctors and hospitalization cost him over $2,500. His automobile, of a value of $950.00, was totally destroyed.
The plaintiff was a top-flight crane operator at the J. & L. Steel Company, paid on an incentive basis prior to the accident. He was off work for nine months and returned as a laborer pushing a broom. His wage loss, including the differential between his former job and what he had been able to do since the accident, totaled $4,644.00 to the time of trial. He is now unable to earn his former wages where incentive bonuses were paid. Incentive bonuses averaged $4.00 per day, which *22is an approximate guess at the plaintiff’s impairment of earning capacity.
It cannot be declared under this testimony, which was established beyond all peradventure, that the verdict was excessive.
Judgment affirmed.